DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed 12/15/2020, has been entered. Claims 1-2, 4-8, 11, 13, 15-16, and 20-25 are now pending with claims 3, 9-10, 12, and 17-19 being currently (Preliminary Amendment) cancelled and claims 20-25 being currently (Preliminary Amendment) added. 
Claim Objections
Claims 15-16 and 24-25 are objected to because of the following informalities:  
It appears that, in each of claims 15-16 and 24-25, “at least one of a screen system; a blank pipe; and a transport tube system” should be (at least one of a screen system, a blank pipe, and a transport tube system” (replace semi-colon with period). 
Appropriate correction is required.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coronado et al. (US 20060219404).
Regarding claim 1: Coronado discloses a system for use in a well to facilitate a gravel packing operation (title; abstr.). Coronado discloses a Y-manifold 12 having a main manifold body and a plurality of exit end shunt connectors 16a extending from the main manifold body to enable connection with corresponding exit end shunt tubes 16b at a position separated from the main manifold body (Fig. 1; [0016]). Coronado discloses a plurality of entrance end shunt connectors 16c extending from the main manifold body to enable connection with corresponding entrance end shunt tubes at a position separated from the main manifold body (Fig. 1; [0016]). 
Regarding claim 2: Coronado discloses that the plurality of exit end shunt connectors comprises two exit end shunt connectors (Fig. 1; [0016]). 
Regarding claim 4: Coronado discloses that the corresponding exit end shunt tubes comprise jumper tubes coupled with transport tubes (Fig. 1; [0016]).
Regarding claim 5: Coronado discloses that the corresponding entrance end shunt tubes comprise jumper tubes coupled with transport tubes (Fig. 1; [0016]). 
Regarding claim 6: Coronado discloses that the main manifold body has conduits through which a gravel slurry can flow (Fig. 1; [0002], [0003], [0016], [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11, 15-16, 21-22, and 24- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Coronado et al. (US 20060219404) in view of Yeh et al. (US 20080128129).
Coronado discloses the invention substantially as claimed and as discussed above.
Regarding claims 7 and 20: As discussed above, Coronado discloses a system for gravel packing comprising a Y-manifold having a main manifold body, a plurality of exit end shunt connectors extending from the main manifold body, and a plurality of entrance end shunt connectors extending from the main manifold body in a direction generally opposite that of the plurality of exit end shunt connectors (see above; title; abstr.; Fig. 1; [0016]).  
Coronado does not discuss gravel pack arrangements in detail as such is known in the art ([0016]) and thus does not explicitly disclose a first and second shunted blank pipe. Yeh discloses that gravel packing assembly tools may include joint assemblies, in addition to other tools such as open hole packers, inflow control devices, shunted blanks, etc. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added shunted 
Regarding claims 8 and 21: Coronado discloses that the plurality of exit end shunt connectors comprises two exit end shunt connectors (Fig. 1; [0016]). 
Regarding claims 11 and 22: Coronado, as modified by Yeh, discloses that the plurality of first blank pipe shunt tubes is twisted along a length of the first shunted blank pipe to achieve a full circumference spacing (Coronado - Fig. 1; [0016] - see 16b; Yeh - discloses the shunted blank tubes over which Coronado’s multi-path tubes run). 

Regarding claims 16 and 25: Coronado, as modified by Yeh, discloses that the Y-manifold comprises a single commingling volume that feeds into both of the exit end shunt connectors for transportation to at least one of a screen system, a blank pipe, and a transport tube system (Coronado - Fig. 1; [0016] - see 16b; Yeh - discloses the shunted blank tubes over which Coronado’s multi-path tubes run). 
Allowable Subject Matter
Claims 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/10/2022